DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Throughout the claim set, the claims uses limitations/recitations and words that are only described in the summary of the invention. However, the names of the elements illustrated in the drawings with reference numerals described in the description of preferred embodiments section of the specification are not what is being utilized in the claim language. As a result, it is very difficult to a person of ordinary skill in the art to interpret what is being claimed and to assign specific elements shown in the drawings to the terminology used in the claims. These are few non-limiting examples of said non-numeral referenced limitations: “mounting surface”, “first locating member”, “second locating 
In light of the above, the claims are being interpreted and examined as best understood. 
Claim 1, line 7 recites “a number of support members”; this recitation causes indefiniteness because since 1 is a number which would suggest a single support member and zero is a number as well, which would result in no support members being claimed. Examiner recommends the language “a plurality of support members”.
Claim 1, line 11 recites “a support member” it is not clear if this is in addition to or one of the “number of support members” established in line 7 of the claim; which in turn also results in indefiniteness for the limitation “the support member” in line 14 since it is not clear if it is referring to the number recited in line 7 or the one established in line 11. Similarly the recitation “the engagement surfaces of at least two support members” in claim 2 does not make it clear if these are two support members of the number of support members recited in line 7 of claim 1 or different yet more additional support members. This issue needs to be addressed also in claim 4 line 5, claim 14 line 1-2 and claim 15 line 3. Similar issue re-occurs in independent claim 20.
Claim 1, line 12-13 recites “one locating member engagement formation”; it is not clear if this is in addition to or one of the “two locating member engagement formations” established in line 8 of the claim. 
Independent claims 1 and 20 recite “one locating member engagement formation is adapted to be engaged with each locating member”; this recitation causes indefiniteness because it appears to require a single one of either 31 or 32 to be engageable to both locating members (top and bottom 2). In other words, it is not clear how can one locating member engagement formation be adapted to engage both locating members.
Claim 3 recites “an elongate member” in line 1-2; it is not clear if this is in addition to or the same as “an elongate member” established in line 16 of claim 1 from which claim 3 depends via claim 2. Claim 3 further recites “the elongate members” where they are now being recited in plurality i.e. more than one; the claims only established one elongate member.
Claim 3 recites “at an angle to each other”; it is not clear which are the two elements referred to by the phrase “each other”. 
Claim 4 recites “each blanking member having two locating member engagement formations”; indefiniteness arises because the recitation requires clarification that these are different than the “two locating member engagement formations” established in line 8 of claim 1 from which claim 4 depends. 
Claim 10 recites the limitation "locating member formation" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites “the at least one second elongate member support formation is an end of the tubular member forming the mounting member”; in light of the lack of illustration of “second elongate member support formation” it is not clear which member at “an end of the tubular member forming the mounting member” is the applicant referring to. This claim/limitation will be examined as best understood.
Claim 16 recites the limitation "the first locating formation" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites “the coupling system is manufactured from a non-conducting material”; this recitation raises indefiniteness because it is not clear if the non-conducting material is non-conducting to heat or electricity or other physical properties. Claim will be examined as best understood. 
Dependent claims are rejected since they depend from a rejected claim. 
Note that the claim set in its entirety needs to be revised for antecedent basis issues as well as issues similar to what has been detailed in non-limiting examples above. 
Also note that examiner pending clarification of the nomenclature of elements in the claims, some elements may or may not have drawings objections due to lack of illustrations. Currently examiner assumes that elements shown in the drawings with reference numerals have corresponding limitations in the language used in the claims and covers all the limitations in the claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers, US (2016/0281375).
In regards to claim 1 (as best understood) Rogers discloses:
A coupling system (fig. 1) for coupling together elongate members, the coupling system comprising: a mounting member (2) having a mounting surface (outer surface of 2); a first locating member (bottom cup 6) mounted on the mounting member; a second locating member (top cup 8) adapted to be mounted on the mounting member (as shown in fig. 1), in use; a number of support members (50s; fig. 9-11), each support member comprising two locating member engagement formations (52 and 53; fig. 3), a mounting member engagement surface (surface of 50 facing outer surface of mounting member 2 shown in fig. 7) and a first elongate member support formation (55, 56 and first portion of cylindrical member; see annotated drawings); and wherein the 

    PNG
    media_image1.png
    961
    775
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    467
    531
    media_image2.png
    Greyscale

In regards to claim 2 Rogers discloses the engagement surfaces of at least two support members (two 50s) can be engaged with the mounting surface (as shown in fig. 11).
In regards to claim 3 Rogers discloses when an elongate member (49) is engaged with the elongate member support formation (as shown in annotated drawings above) on each support member (50; fig. 9), the elongate members extend from the mounting member at an angle to each other (each at 90 degree angle from the adjacent member as shown in fig. 9).
In regards to claim 4 Rogers discloses a number of blanking members (73; fig. 14), each blanking member having two locating member engagement formations (top and bottom of 73 similar to formations of 50 in fig. 6) and a mounting member engagement surface (surface facing member 2), and wherein one or more blanking members are engaged with the mounting surface in locations where a support member is not engaged with the mounting surface (as shown in fig. 12; note that members 71 
In regards to claim 5 Rogers discloses the second locating member comprises a first formation (opening cavity 61; paragraph [0034]) that engages with a second formation (protrusion 12 on member 2) on the mounting member to secure the second locating member to the mounting member (note that the protrusion formation is pointed to with numeral 50 in fig. 10 not to be confused with numeral 50 used to point to the ledger head/support member).

    PNG
    media_image3.png
    384
    664
    media_image3.png
    Greyscale

In regards to claim 6 Rogers discloses one of the first and second formations comprises a channel (formation on top cap 8 being a vertical channel as shown in figs. 1 & 10) and the other of the first and second formations comprises a protrusion (formation on mounting member 2 as shown in figs. 1 & 10) adapted to engage with the channel.

    PNG
    media_image4.png
    456
    594
    media_image4.png
    Greyscale

In regards to claim 7 Rogers discloses the first formation is engaged with the second formation by relative rotational movement between the second locating member and the mounting member (see highlighted excerpt in paragraph [0034] above).
In regards to claim 8 Rogers discloses one of the first and second formations comprises a detent formation to inhibit disengagement of the first and second formations (see highlighted excerpt in paragraph [0034] above).
In regards to claim 9 (as best understood) Rogers discloses one of the first and second formations comprises a detent formation to inhibit disengagement of the first and second formations and the detent formation comprises a protrusion in the channel and an elastic deformation of a portion of at least one of the second locating member and the mounting member permits the first and second formations to fully engage with each other (see highlighted excerpt in paragraph [0034] above).

In regards to claim 11 Rogers discloses at least one of the first and second locating members (6 & 8) is in the form of a collar adapted to be positioned over the mounting member (as shown in figs. 1 & 3).
In regards to claim 12 Rogers discloses the mounting member (2) comprises a tubular member (as shown in figs. 1) and the mounting surface is the outside of the tubular member (fig. 1).
In regards to claim 13 Rogers discloses the mounting member further comprises at least one second elongate member support formation (another set of 55, 56 on another of the support members 50; fig. 9) and the at least one second elongate member support formation is an end of the tubular member forming the mounting member (as best understood).
In regards to claim 14 Rogers discloses when two or more support members are engaged with the mounting member, longitudinal axes of each of the first support formations intersect each other at an angle of a multiple of 90 degrees (as shown in fig. 9).
In regards to claim 15 Rogers discloses the mounting member has a longitudinal axis (vertical axis of 2), and the first support formation has a longitudinal axis (horizontal axis of 49), such that when the support member is mounted on the mounting member, 

As best understood, claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers, US (2016/0281375).
In regards to claim 20 (as best understood) Rogers discloses:
A scaffolding system (fig. 12) comprising a number of elongate members (49s) and a coupling system (fig. 1), the coupling system couples together the elongate members (as shown in fig. 12), and the coupling system comprises: a mounting member (2) having a mounting surface (outer surface of 2); a first locating member (top cup 8) mounted on the mounting member; a second locating member (bottom cup 6) adapted to be mounted on the mounting member, in use; a number of support members (50s; fig. 9-11), each support member comprising two locating member engagement formations (52 and 53; fig. 3), a mounting member engagement surface (surface of 50 facing outer surface of mounting member 2 shown in fig. 7) and a first elongate member support formation (55, 56 and first portion of cylindrical member; see annotated drawings); and wherein the engagement surface of a support member (one of 50s) is adapted to be engaged with the mounting surface of the mounting member (as shown in fig. 1) and one locating member engagement formation (one of 52 & 53) is adapted to be engaged with each locating member (6 and 8) to mount the support member on the mounting member (fig. 4); and the first elongate member support formation on the support member (50) is engaged with one of the elongate members (49 extending out of 50; fig. 6), in use.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers as applied to claim 1 above, and further in view of Rock, US (5285869).
In regards to claims 16 and 17 Rogers does not disclose the manner in which support member 50/55/56 is attached to elongate member 49 i.e. securing device engages with a securing formation on the first support formation and the securing formation comprises an aperture which is adapted to accept the pin and the pin.
However, Rock teaches a securing device (6; fig. 1), and wherein the securing device engages with a securing formation (pin of catch 6) on the first support formation to secure an elongate member (likened to 3) to the first locating formation (likened to tubular section of 50 of Rogers), in use (Claim 16).
Rock also teaches the securing device comprises a pin (as shown in fig. 1) and the securing formation comprises an aperture (through which pin of 6 passes) which is 
Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the securing pin and aperture protocol taught by Rock to couple the support and elongate members of Rogers for its predictable function of providing a positive and secure manner of coupling to enhance safety and ensure solid affixing of the members during use. 
In regards to claim 18 as best understood Rogers as modified by Rock above teaches the first elongate member support formation comprises a tubular member (tubular section of 50 of Rogers) into which an end of an elongate member (49) is inserted (in the manner 3 is inserted into 1 as taught by Rock), the tubular member comprising a number of internal formations (apertures through which 6 passes) extending along the length of the tubular member (fig. 5b).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers as applied to claim 1 above, and further in view of Gillard, US (5560730).
In regards to claim 19 Rogers does not disclose the coupling system is manufactured from a non-conducting material.
However, Gillard teaches coupling system is manufactured from a non-conducting material (as described in Col 5; LL63-67; excerpt below).

    PNG
    media_image5.png
    119
    581
    media_image5.png
    Greyscale

. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334.  The examiner can normally be reached on 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/S.M.M/           Examiner, Art Unit 3634 

/ALVIN C CHIN-SHUE/           Primary Examiner, Art Unit 3634